Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The After Final Response filed on February 08, 2022 has been received and made of record. In response to Final Office Action mailed on December 08, 2021, claims 1-10 and 16 have been cancelled. Dependent claim 3 is cancelled as before the Final Office Action. Claims 11-15 are maintained of which claim 11 is an independent claim. NO claim has been added as new claim. Therefore, claims 11-15 are pending for consideration.

Allowable Subject Matter
3.	Claims 11-15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Claim 11: None of the cited prior arts, on record, alone or in combination, provide the reasonable motivation to fairly teach or suggest the applicants’ invention, “, -------, the method comprises: at a compensation stage of each display period(T1, fig.2), controlling, by the switching unit, the second electrode of the driving transistor to be electrically disconnected from the first end of the light-emitting element (fig.2, Para-40); and at a light-emitting stage of each display period(T2, fig.2), controlling, by the switching unit, the second electrode of the driving transistor to be electrically connected to the first end of the light-emitting element under the control of the light-emitting control end, and controlling, by the compensation unit, the current supply unit to be electrically disconnected from the second electrode of the driving transistor under the control of the compensation control end, to maintain a potential at the gate electrode of the driving transistor as the resetting voltage, thereby to control the driving transistor to operate in a saturated state and enable the driving current of the driving transistor to be equal to the data current Idata(fig.2, Para-41 of the specification submitted on February 05, 2019)” with all other limitations cited in claim 11.
Kwon(US 2003/0227262 A1) teaches a pixel circuit(pixel circuit), comprising: a storage capacitor unit(capacitor C1), a driving transistor(transistor M1), a compensation unit (transistor M2, transistor M3), a switching unit(transistor M4), a light-emitting element(organic EL element OLED) and a current supply unit(data line Dm) configured to supply a data current (IDATA, Para-42), a first end of the storage capacitor unit(C1) is connected to a gate electrode(fig.6) of the driving transistor(M1), and a second end of the storage capacitor unit is connected to a first voltage input end(power source voltage VDD, Para-38); a first electrode(source or drain) of the driving transistor (M1) is connected to the first voltage input end(VDD); the compensation unit(M2 and M3) is connected to a compensation control end(Sn), the gate electrode(fig.6) and a second electrode(drain or source) of the driving transistor (M1), and the current supply unit(data line Dm), and configured to, under the control of the compensation control end(Sn), control the current supply unit(data line) to be electrically connected to(when Sn is low level, transistor M2 is on, the data current IDATA flows from the data line Dm to the gate electrode of transistor M1), or electrically disconnected from(when Sn is high level, transistor M2 is off, gate of the transistor M1 is disconnected from the data line Dm), the gate electrode of the driving transistor(M1), and control the gate electrode of the (when Sn is low level, transistor M3 is on, transistor M1 is diode connected; when Sn is high level, transistor M3 is off, the gate and the second electrode of  M1 is disconnected); the switching unit(M4) is connected to a light-emitting control end(En), the second electrode(drain or source) of the driving transistor(M1) and a first end(anode) of the light-emitting element(OLED), and configured to control the second electrode of the driving transistor to be electrically connected to, or electrically disconnected from, the first end(anode)of the light-emitting element(OLED)under the control of the light-emitting control end(when En is low level, transistor M4 is on, drain or source of transistor M1 is connected to anode of OLED; when En is high level, drain or source of transistor M1 is disconnected from anode of OLED); and a second end(cathode) of the light-emitting element(OLED) is connected to a second voltage input end(reference voltage, fig.6, Para-38).
On the other hand, Lee et al.(US 2007/0268220 A1) teaches a pixel, wherein the light-emitting element comprises an OLED(OLED, fig.6A), the current supply unit is a current source (iDATA), the first voltage input end is a low voltage input (VSS) end for inputting a low voltage, and the second voltage (VDD) end for inputting a high voltage, wherein the compensation unit comprises: a first compensation transistor(T), a gate electrode of which is connected to the compensation control end(Sn), a source electrode of which is connected to the gate electrode of the driving transistor(T4)(indirectly connected to gate of T4), and a drain electrode of which is connected to the current source (iDATA, fig.6A); and a second compensation transistor (T5), a gate electrode of which 4Serial No. 16/323435Atty. Dkt. No. BOED0942PUSA Reply to Office Action of August 18, 2021PIUS1820866CNis connected to the compensation control end(Sn), a source electrode of which is connected to the drain electrode of the driving transistor(fig.6A), and a drain electrode of which is connected to the gate electrode of the driving transistor(T4, fig.6A),, wherein the switching unit comprises a switching transistor(T7, fig.6A), a gate electrode of which is connected to the light-emitting control end(Sn, fig.6A), a source electrode of which is connected to the drain electrode of the driving transistor(fig.6A), and a drain electrode of which is connected to a cathode of the OLED(fig.6A), wherein the switching transistor(T7), the driving transistor(T4), the first compensation transistor(T2) and the second compensation transistor(T5) are all n-type transistors(fig.5A). 



Claims 12-15 are also allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692